     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 1 of 23 Page ID #:3951



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 SA CR No. 19-061-JVS
17
                Plaintiff,                     MOTION IN LIMINE TO EXCLUDE ANY
18                                             DEFENSE EXHIBITS THAT HAVE NOT
                      v.                       BEEN PRODUCED PURSUANT TO
19                                             DEFENDANT’S RECIPROCAL DISCOVERY
     MICHAEL JOHN AVENATTI,                    OBLIGATIONS, INCLUDING ANY
20                                             EXHIBITS RELATING TO AN ADVICE-OF-
                Defendant.                     COUNSEL DEFENSE; EXHIBITS
21
                                               Motions Hearing: October 19, 2020
22                                             Time:         9:00 a.m.
                                               Location:     Courtroom of the
23                                                           Hon. James V. Selna

24

25         Plaintiff United States of America, by and through its counsel

26   of record, the United States Attorney for the Central District of

27   California and Assistant United States Attorneys Brett A. Sagel and

28   Julian L. André, hereby files its motion in limine to exclude defense
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 2 of 23 Page ID #:3952



 1   exhibits that have not been produced pursuant to defendant’s

 2   reciprocal discovery obligations, including any exhibits that may

 3   relate to an advice-of-counsel defense.

 4         This motion is based upon the attached memorandum of points and

 5   authorities, exhibits, the files and records in this case, and such

 6   further evidence and argument as the Court may permit.

 7    Dated: September 14, 2020            Respectfully submitted,

 8                                         NICOLA T. HANNA
                                           United States Attorney
 9
                                           BRANDON D. FOX
10                                         Assistant United States Attorney
                                           Chief, Criminal Division
11

12                                             /s/
                                           BRETT A. SAGEL
13                                         JULIAN L. ANDRÉ
                                           Assistant United States Attorneys
14
                                           Attorneys for Plaintiff
15                                         UNITED STATES OF AMERICA

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               2
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 3 of 23 Page ID #:3953



 1                                  TABLE OF CONTENTS
 2   DESCRIPTION                                                                  PAGE

 3   TABLE OF AUTHORITIES...............................................ii

 4   MEMORANDUM OF POINTS AND AUTHORITIES................................1

 5   I.    INTRODUCTION...................................................1

 6   II.   RECIPROCAL DISCOVERY...........................................1

 7         A.    Federal Rule of Criminal Procedure 16.....................1

 8         B.    Defendant’s Failure to Produce Reciprocal Discovery.......3

 9         C.    The Court Should Exclude Evidence Defendant Failed to
                 Produce in Reciprocal Discovery...........................5
10
     III. ADVICE-OF-COUNSEL..............................................7
11
           A.    Background................................................7
12
                 1.    Defendant’s Prior Under Oath Testimony...............7
13
                 2.    The Government’s Requests for Notice of an
14                     Advice-of-Counsel Defense and Any Related
                       Reciprocal Discovery................................10
15
           B.    Advice-of-Counsel Defense and Discovery Obligations......11
16
                 1.    The Court Should Exclude Any Documents Relating
17                     to a Purported Advice-of-Counsel Defense............11

18               2.    Alternatively, the Court Should Require Defendant
                       to Provide Notice and Produce All Discovery
19                     Regarding Any Advice-of-Counsel Defense.............14

20   IV.   CONCLUSION....................................................18

21

22

23

24

25

26

27

28

                                              i
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 4 of 23 Page ID #:3954



 1                                TABLE OF AUTHORITIES
 2   DESCRIPTION                                                                  PAGE

 3   FEDERAL CASES
 4   Bisno v. United States,
          299 F.2d 711 (9th Cir. 1961)..................................12
 5
     United States v. Aceves-Rosales,
 6        832 F.2d 1155 (9th Cir. 1987)..............................6, 18

 7   United States v. Bilzerian,
          926 F.2d 1285 (2d Cir. 1991)..................................17
 8
     United States v. Crowder,
 9        325 F. Supp. 3d 131 (D.D.C. 2018)..........................3, 15

10   United States v. Duran,
          41 F.3d 540 (9th Cir. 1994)................................6, 18
11
     United States v. Ellison,
12        704 F. App’x 616 (9th Cir. Aug. 15, 2017)...................2, 3

13   United States v. Howell,
          231 F.3d 615 (9th Cir. 2000)...............................3, 13
14
     United States v. Ibarra-Alcarez,
15        830 F.2d 968 (9th Cir. 1987)..................................12

16   United States v. Michaels et al.,
          No. SA CR 16-76-JVS (C.D. Cal.).........................2, 3, 18
17
     United States v. Moore,
18        208 F.3d 577 (7th Cir. 2000)...................................6

19   United States v. Ortland,
          109 F.3d 539 (9th Cir. 1997)..................................16
20
     United States v. Scholl,
21        166 F.3d 964 (9th Cir. 1999)...............................6, 18

22   United States v. Swenson,
          298 F.R.D. 474 (D. Idaho 2014)..............................2, 6
23
     United States v. Wilkerson,
24        388 F. Supp. 3d 969 (E.D. Tenn. 2019).........................15

25   United States v. Young,
          248 F.3d 260 (4th Cir. 2001)...............................6, 18
26
     FEDERAL RULES
27
     Federal Rule of Criminal Procedure 16(b)(1)...............1, 3, 6, 13
28

                                             ii
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 5 of 23 Page ID #:3955



 1                         TABLE OF AUTHORITIES (CONTINUED)
 2   DESCRIPTION                                                                  PAGE

 3   Federal Rule of Criminal Procedure 16(d)(2)........................17

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             iii
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 6 of 23 Page ID #:3956



 1                           MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      INTRODUCTION
 3           Defendant MICHAEL JOHN AVENATTI (“defendant”) is charged in a

 4   thirty-six count indictment alleging wire fraud, tax fraud, bank

 5   fraud, and bankruptcy fraud.         (CR 16.)   On May 15, 2019, defendant

 6   requested discovery from the government and the government began

 7   producing the discovery in May 2019 and defendant had received nearly

 8   all of the relevant discovery by March 2020.          (CR 168.)    On June 2,

 9   2020, defendant stipulated to a reciprocal discovery deadline of

10   August 31, 2020.         (CR 170 (Court Ordered deadline in CR 171).)

11   Defendant produced no reciprocal discovery on August 31, 2020, or any

12   time before or since.1        Defendant’s trial is set for December 8,

13   2020.       (CR 171.)

14           As defendant has failed to produce any reciprocal discovery, the

15   Court should exclude any defense exhibits defendant seeks to

16   introduce at trial that have not yet been produced, absent a showing

17   of good cause.      The Court should likewise exclude any defense

18   exhibits relating to any purported advice-of-counsel defense or,

19   alternatively, order defendant to provide notice of and discovery

20   regarding such a defense no later October 30, 2020.

21   II.     RECIPROCAL DISCOVERY
22           A.     Federal Rule of Criminal Procedure 16
23           Under Federal Rule of Criminal Procedure 16(b)(1), once certain

24   conditions have been met, including defendant seeking discovery under

25   Rule 16 and substantial compliance by the government with its

26

27
             1
            Defendant also stipulated to August 31, 2020, as the deadline
28   to disclose expert notification; defendant did not provide any expert
     notice.
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 7 of 23 Page ID #:3957



 1   discovery obligations, a defendant must produce pretrial reciprocal

 2   discovery to the government.        United States v. Ellison, 704 F. App’x

 3   616, 625 (9th Cir. Aug. 15, 2017); United States v. Swenson, 298

 4   F.R.D. 474, 477-78 (D. Idaho 2014); see also United States v.

 5   Michaels et al., No. SA CR 16-76-JVS, Doc. 768, 804 (C.D. Cal.).2                In

 6   this case, defendant requested Rule 16 discovery on May 15, 2019, and

 7   the Prosecution Team produced to defendant the vast majority of the

 8   relevant discovery in this case in May and June 2019, including

 9   witness statements, and defendant received nearly all relevant

10   digital device search warrant evidence by March 2020.            (See CR 99; CR

11   195.)    It is clear that the government has substantially complied

12   with its discovery obligations through its extensive production of

13   discovery, including early Jencks Act disclosures.3           (See CR 99; CR

14   195.)

15           As a result, defendant must disclose to the government any

16   documents, objects, and reports of examinations and tests that a

17   defendant intends to use in the defense case-in-chief, including any

18   such evidence defendant intends to introduce through a witness called

19   by the government.      Fed. R. Crim. Proc. 16(b)(1); Ellison, 704 F.

20   App’x at 624-25 (affirming district court’s ruling that defendant

21   must provide pretrial reciprocal discovery of all non-impeachment

22   documents defendant intended to use at trial); United States v.

23

24        2 Defendant’s current counsel also represented a defendant in
     the Michaels case, and is familiar with this Court’s rulings on
25   reciprocal discovery.
26        3 The government anticipates based on a recent filing by
     defendant that defendant will claim that the government has not
27   substantially complied with its discovery obligations. First,
     defendant stipulated to the reciprocal discovery date. And second,
28   an objective review of the discovery produced by the government would
     clearly establish substantial compliance.
                                        2
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 8 of 23 Page ID #:3958



 1   Crowder, 325 F. Supp. 3d 131, 137 (D.D.C. 2018) (collecting cases to

 2   state that a defendant must produce pursuant to his Rule 16(b)

 3   disclosures all documents defendant intends to use at trial,

 4   including to cross-examine government witnesses, except for true

 5   impeachment documents); Swenson, 298 F.R.D. at 476-77 (defendant has

 6   “a duty to produce any exhibits they intend to use at trial during

 7   cross examination of a government witness other than for impeachment

 8   purposes”); Michaels, Doc. 768 at 2-3, Doc. 804 at 2-3.            “It is

 9   insufficient to simply state that the defendant will be using

10   documents produced by government in discovery.”           Michaels, Doc. 804

11   at 2.    Defendant must produce all documents save for true impeachment

12   material.    See Ellison, 704 F. App’x at 624-25; Crowder, 325

13   F.Supp.3d at 137; Swenson, 298 F.R.D. at 476-77; see also United

14   States v. Howell, 231 F.3d 615, 625 (9th Cir. 2000) (“One of the

15   objectives of Rule 16 is to eliminate the idea that a criminal trial

16   is a sporting contest in which the game of cat and mouse is

17   acceptable.”).

18           B.   Defendant’s Failure to Produce Reciprocal Discovery
19           To date, defendant has produced no reciprocal discovery and

20   failed to comply with the deadline this Court set (CR 171), to which

21   defendant stipulated (CR 170).        Defendant has had ample time to

22   review the discovery in this case and identify reciprocal discovery.

23   But even if defendant attempts to claim that he has not reviewed all

24   of the discovery to determine what he would need to produce in

25   reciprocal discovery, this would not excuse his failure to produce

26   any reciprocal discovery, including any materials he has already

27   reviewed, or other reciprocal discovery defendant (purportedly)

28   already has in his possession.        Similarly, there is no reason why

                                              3
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 9 of 23 Page ID #:3959



 1   defendant cannot have produced any reciprocal discovery he has

 2   obtained from third-parties or in connection with other proceedings

 3   (such as the SDNY prosecutions or State Bar proceedings) during the

 4   past 18 months.

 5         For example, on April 11, 2019, just after the Indictment in

 6   this case became public, defendant tweeted “Any claim that any monies

 7   due clients were mishandled is bogus nonsense.           By way of example

 8   only (there are MANY more like this), here is a document [Client 1]

 9   signed less than a month ago attesting to my ethics and how his case

10   was handled.     I look forward to proving my innocence.”         (Exhibit 2.)

11   Defendant attached to this tweet a “Client Testimonial Approval”

12   (purportedly) signed by Client 1.        (Id.)    Additionally, on June 14,

13   2019, in response to a civil suit filed against defendant by Client

14   1, defendant tweeted that he has “receipts . . . in spades” for his

15   defense to claims he embezzled Client 1’s settlement money.             (Exhibit

16   3.)   Defendant attached to his tweet documents (purportedly) signed

17   and initialed by Client 1. (Id.)        The documents that defendant

18   attaches to these tweets appear to be portions of the documents the

19   government alleged as part of defendant’s ongoing scheme against

20   Client 1.    (CR 16 ¶¶ 7.k., 7.l.)

21         The government has in its possession, and has produced in

22   discovery, the unsigned versions of the Client 1-related documents

23   defendant created on or about March 23, 2019, on his MacBook

24   computer.    To our knowledge, except from defendant’s tweets, the

25   government does not have signed and initialed copies of these

26   documents from any witness or from the seized materials.            Defendant,

27   therefore, has had access to additional materials since at least

28   April 2019.     If defendant intends to use these documents, or the

                                              4
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 10 of 23 Page ID #:3960



 1    “many more like these” defendant claims he has during trial, or any

 2    of his alleged “receipts” he has relating to any of the counts of the

 3    Indictment, defendant was, and is, obligated to produce those

 4    documents pursuant to his reciprocal discovery obligations.

 5           Moreover, since last year, defendant has had access to a

 6    substantial amount of discovery materials to which the government’s

 7    Prosecution Team has no access.        For example, in June 2019, the

 8    Privilege Review Team produced to defendant complete forensic copies

 9    of the digital devices seized from defendant’s residence, the digital

10    devices seized during defendant’s arrest, and nine digital devices

11    obtained from former employees of defendant’s coffee company, Global

12    Baristas US, LLC.     (See CR 99 at 6.)     In contrast, the Prosecution

13    Team only has access to the limited amount of materials from those

14    devices that the Privilege Review Team reviewed for scope and

15    privilege, and subsequently released to the Prosecution Team.

16    Defendant also requested and received over 50,000 electronic files

17    directly from the Privilege Review Team in October 2019.            (See id. at

18    10.)   Additionally, last year in connection with the SDNY

19    proceedings, defendant received a complete forensic copy of his

20    MacBook, as well as a copy of all of the data seized from defendant’s

21    Apple iCloud account.      (See CR 99 at 16.)     Again, if defendant

22    intends to use any of these materials at trial, defendant was and is,

23    obligated to produce those documents pursuant to his reciprocal

24    discovery obligations.

25           C.   The Court Should Exclude Evidence Defendant Failed to
                  Produce in Reciprocal Discovery
26

27           The Ninth Circuit has held that district courts have broad

28    discretion in enforcing discovery rules, and a defendant’s failure to

                                              5
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 11 of 23 Page ID #:3961



 1    comply with his discovery obligations under Rule 16(b)(1)(A) can

 2    result in exclusion of evidence at trial.         See United States v.

 3    Scholl, 166 F.3d 964, 972 (9th Cir. 1999) (upholding district court’s

 4    decision to exclude defense evidence as a sanction for violating Rule

 5    16 based on trial court’s finding that defendant’s failure to produce

 6    the evidence to the government in discovery was “a strategic decision

 7    to withhold the [evidence] until the government would be unable to

 8    fully investigate”); United States v. Duran, 41 F.3d 540, 545-46 (9th

 9    Cir. 1994) (upholding exclusion of evidence that was not disclosed in

10    violation of Rule 16 where defense counsel failed to produce evidence

11    without showing of good cause); United States v. Aceves-Rosales, 832

12    F.2d 1155, 1156-57 (9th Cir. 1987) (upholding exclusion of evidence

13    not timely disclosed where defense counsel “made a strategic decision

14    to withhold the document until after the close of the government’s

15    case”).4

16          Here, as noted above, defendant requested discovery from the

17    government, and the government has substantially complied with those

18    requests at length.     The government has also requested reciprocal

19    discovery and defendant stipulated to August 31, 2020, as the date

20    his reciprocal discovery was due.        Thus, defendant’s Rule 16

21

22

23          4Other courts have held similarly. See, e.g., United States v.
      Moore, 208 F.3d 577, 578 (7th Cir. 2000) (“[C]ourts are entitled to
24    exclude evidence that should have been produced during reciprocal
      discovery in criminal cases.”); Swenson, 298 F.R.D. at 476 (holding
25    that exclusion was appropriate sanction where defendant “unreasonably
      refused to provide reciprocal discovery”); United States v. Young,
26    248 F.3d 260, 269-70 (4th Cir. 2001) (upholding exclusion under Rule
      16 of audiotape evidence defendant did not produce in pretrial
27    discovery where defendant sought to introduce audiotape on cross-
      examination of government witness not for impeachment purposes, but
28    as substantive “evidence in chief” that someone else committed the
      crime).
                                         6
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 12 of 23 Page ID #:3962



 1    reciprocal discovery obligation was triggered and defendant failed to

 2    comply with his obligation.

 3          Defendant personally identified specific pieces of evidence that

 4    he claimed supports his defense in this case, as well as having

 5    “receipts in spades,” yet has produced no evidence in advance of

 6    trial.     And defendant has had access to other digital devices and

 7    discovery materials since last year, yet has produced no reciprocal

 8    discovery from those materials either.         These tactics are

 9    inappropriate and constitute a violation of Rule 16.           Accordingly,

10    this Court should prohibit defendant from using at trial any evidence

11    defendant has not produced in reciprocal discovery, without a showing

12    of good cause.

13    III. ADVICE-OF-COUNSEL
14          In other proceedings in March 2019, defendant testified under

15    oath and repeatedly claimed that he had consulted with counsel

16    regarding a number of issues relating to the charges in this case.

17    Yet, despite repeated requests from the government over the course of

18    the past six months, defendant has refused to inform the government

19    as to whether he intends to pursue an advice-of-counsel defense at

20    trial and, crucially, has failed to comply with the Court’s

21    reciprocal discovery deadline and produce any discovery to support

22    such a defense.

23          A.     Background
24                 1.   Defendant’s Prior Under Oath Testimony

25          Defendant testified under oath at a Judgment Debtor Examination

26    on March 15, 2019, and provided the following answers in response to

27    questions regarding whether defendant paid personal expenses directly

28    out of an IOLTA account:

                                              7
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 13 of 23 Page ID #:3963



 1           Sir, I have no idea, and what I would say is that any
             payments that I have ever made out of an IOLTA account were
 2           proper and in accordance with state law and ethical
             liabilities, and I routinely consult with my ethics counsel
 3           relating to the transfer of funds.

 4                                          * * *

 5           Sir, I don’t know what you mean. I’m going to go back to
             what I’ve said. When I make payments out of accounts, they
 6           are proper, they are in accordance with California law and
             rulings and regulations governing lawyers, and I routinely
 7           rely on ethics advice from at least one, if not more,
             preeminent lawyers who are ethical specialists in the State
 8           of California, period.

 9    (Exhibit 1 at 9, 10.)

10           Defendant testified under oath at a Judgment Debtor Examination

11    on March 22, 2019, and responded to a question about whether

12    defendant set up an attorney-client trust account at City National

13    Bank on or about May 7, 2017, as follows: “Yes.          And there was

14    absolutely nothing wrong with that.         And I was permitted to do it,

15    and I specifically consulted with counsel before doing it.”            (Id. at

16    17.)   When asked which counsel defendant consulted, defendant stated,

17    “I don’t recall the specific counsel, but I know we had a lot of

18    attorneys involved at the time relating to our bankruptcy petition. .

19    . .”   (Id.)   When asked precisely whether he sought advice-of-counsel

20    regarding the opening of the specific bank account, defendant

21    answered:

22           No, I’m – sir, I’m not going to get into specific topics
             that I sought advice about. But what I will say is,
23           generally, we conducted ourselves aboveboard at all times,
             and we made certain that we followed all of the ethical
24           rules and obligations, as well as those of the bankruptcy
             court. And one of the ways we did that was by consulting
25           counsel on a consistent basis.

26    (Id. at 18.)    Subsequently, when asked whether he provided

27    information about the bank account to the United States Trustee’s

28    Office, defendant stated: “Sir, I don’t know if I did or didn’t, but

                                              8
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 14 of 23 Page ID #:3964



 1    I certainly wasn’t under obligation to.         Again, we consulted with

 2    bankruptcy counsel, and they told us what we had to. . . .”            (Id. at

 3    25-26.)

 4          When asked during the same judgment debtor examination whether

 5    defendant provided settlement proceeds to the clients he was

 6    representing in the Super Bowl Litigation (Greco et al. v. NFL et al,

 7    3:13-cv-01005-M (NDTX)), some of the proceeds were deposited into the

 8    newly opened attorney-client trust account described above, defendant

 9    testified:

10          Yeah, as I recall we did, but I – I don’t have a firm
            recollection of that, as I sit here today. I don’t
11          remember the totality of the settlement amount and – and
            the flow of the money. What I do remember is that we
12          sought advice from ethics counsel and others, and it was
            handled aboveboard. That’s what I recall.
13

14    (Id. at 22.)

15          During the examination, defendant was also asked whether

16    defendant disclosed his firm’s receipt of the settlement involving

17    Client 3 (in the Indictment) to the bankruptcy court.           Defendant

18    answered:    “Sir, I don’t recall what the required disclosures were,

19    but I will tell you that we, at all times, adhered to the letter of

20    the law in connection with the bankruptcy matter, and, in fact, we

21    consistently consulted with bankruptcy counsel and others to ensure

22    that we did so.”     (Id. at 27.)    Defendant gave additional answers

23    relating to the reporting of Client 3’s settlement proceeds to the

24    bankruptcy court, including “. . . What I do know is, like I said

25    earlier, we consistently consulted counsel who advised us on these

26    matters” and “. . . I recall that we relied on counsel in connection

27    with all these matter.”      (Id. at 28-29.)     Finally, when asked about

28    defendant’s disclosures on his monthly operating reports due as part

                                              9
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 15 of 23 Page ID #:3965



 1    of EA LLP’s bankruptcy proceedings, defendant stated in part: “. . .

 2    I advised – I relied on the advice of bankruptcy counsel relating to

 3    all of those matters.” (Id. at 33.)5

 4                   2.   The Government’s Requests for Notice of an Advice-of-
                          Counsel Defense and Any Related Reciprocal Discovery
 5

 6            On March 4, 2020, based on defendant’s prior testimony, the

 7    government sent a letter to defendant inquiring whether defendant

 8    would assert an advice-of-counsel defense to any of the charges in

 9    the Indictment.      (Exhibit 1 at 1-2.)    If defendant would rely upon

10    such a defense, the government asked defendant to provide:

11            (1) written notice of any such defense and the specific
              counts to which such a defense would apply; (2) the names
12            and contact information of the attorneys or law firms upon
              whose advice defendant relied; and (3) any pretrial
13            disclosure of any evidence and/or discovery defendant
              intends to rely upon in support of such a defense at trial.
14            Fed. R. Crim Proc. 16(b).

15    (Id.)       The government included the examples described above in which

16    defendant testified under oath that he supposedly consulted with and

17    obtained advice from counsel regarding the facts that are alleged in

18    the wire and bankruptcy fraud charges in the Indictment, specifically

19    Counts 4, 5, 33, 35, and 36.

20            Defendant did not reply to the government’s request on March 4,

21    2020, or March 16, 2020, but in response to a third request on May 5,

22    2020, defendant responded that defendant had not yet decided.

23

24

25
              5
             During defendant’s bail revocation hearing before this Court
26    on January 15, 2020, defendant’s counsel stated, regarding the
      alleged violations: “He feels he did it in an above board and legal
27    manner. The fact that he approached counsel and received legal
      advice supports the fact that certainly his mental state was not to
28    defraud or otherwise give any trouble to anybody else.” (1/15/20 RT
      at 12.)
                                        10
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 16 of 23 Page ID #:3966



 1    (Exhibit 4.)     On August 20, 2020, defense counsel sent an email that

 2    included the following:

 3          In addition, you previously inquired as to whether Mr.
            Avenatti is asserting an advice of counsel defense. We
 4          cannot answer this question until we have substantially
            completed our review of the discovery in this case (well
 5          over one million pages and counting) and also received
            access to all of Mr. Avenatti’s communications with the
 6          firm’s prior bankruptcy counsel and others (i.e. his staff)
            relating to the prior bankruptcy proceeding, what schedules
 7          were prepared by whom, how they were prepared, what advice
            was given and when, etc. Obviously, we need all of those
 8          details before we can make an educated decision on whether
            to assert the defense. As you know, we do not presently
 9          have access to this information (i.e. the emails) and the
            government has prevented us from gaining access from the
10          IRS. As a result, we are having to resort to other means,
            which is substantially delaying the process.
11

12    (Exhibit 5.)

13          B.    Advice-of-Counsel Defense and Discovery Obligations
14                1.    The Court Should Exclude Any Documents Relating to a
                        Purported Advice-of-Counsel Defense
15

16          Defendant has not provided notice that he will rely on an

17    advice-of-counsel defense, despite stating under oath on several

18    occasions that he “consistently consulted with counsel” and “relied

19    upon the advice of his counsel.”        Accordingly, the government

20    anticipates that defendant may seek to raise some form of an advice-

21    of-counsel defense, while simultaneously preventing the government

22    from investigating the merits of such a defense.6

23          Defendant bears the burden of establishing his entitlement to an

24    advice-of-counsel jury instruction.        United States v. Ibarra-Alcarez,

25

26          6The government sincerely doubts as it relates to the charges
      in the indictment the legitimacy of any claim that defendant provided
27    full disclosure of the information to an attorney, defendant obtained
      advice from the attorney, and defendant carried out that advice in
28    good faith. As such, defendant likely would attempt to avoid early
      disclosure to prevent any investigation into such claims.
                                        11
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 17 of 23 Page ID #:3967



 1    830 F.2d 968, 973 (9th Cir. 1987).        As the Ninth Circuit has stated,

 2    “[t]o qualify for an advice of counsel instruction, the defendant

 3    must show that there was full disclosure to his attorney of all

 4    material facts, and that he relied in good faith on the specific

 5    course of conduct recommended by the attorney.”          Id.; see also Bisno

 6    v. United States, 299 F.2d 711, 719 (9th Cir. 1961) (“Advice of

 7    counsel is not regarded as a separate and distinct defense but rather

 8    as a circumstance indicating good faith which the trier of fact is

 9    entitled to consider on the issue of fraudulent intent.”).            Because

10    defendant bears the burden of satisfying a required evidentiary

11    showing to qualify for an advice of counsel instruction, Rule 16

12    obligates defendant to produce the substantive evidence concerning

13    his disclosures to his attorneys, the specific course of conduct

14    recommended to him by his attorneys, and what he did to implement

15    that course of conduct.      The evidence in support of defendant’s

16    advice-of-counsel defense is defendant’s “evidence in chief” subject

17    to his reciprocal discovery obligations under Rule 16.            Regardless of

18    whether defendant introduces the evidence through government or

19    defense witnesses, it is evidence that defendant bears the burden of

20    coming forward with to present an advice-of-counsel defense to the

21    jury.

22            Defendant provided no reciprocal discovery relating to an

23    advice-of-counsel defense, therefore, this Court should exclude as

24    substantive evidence at trial any documents relevant to such a

25    defense that defendant did not timely produce.          Defendant’s claim

26    that he cannot decide whether he would assert this defense until

27    after he has substantially completed his review of the discovery is

28    unavailing.    Defendant raised a potential advice-of-counsel defense

                                              12
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 18 of 23 Page ID #:3968



 1    during his testimony on at least two occasions eighteen months ago,

 2    and he was charged with related crimes one month later.            Defendant’s

 3    position is pure gamesmanship.       Given that defendant’s intent, both

 4    his intent to defraud and knowledge of his statements being

 5    materially false, are critical issues in his trial, defendant’s

 6    assertion that he does not yet know whether he would assert such a

 7    defense and what documents would relate to such a defense appear to

 8    be strategic posturing that has no place in a criminal trial.             See

 9    Howell, 231 F.3d at 625 (“Broad discovery contributes to the fair and

10    efficient administration of criminal justice . . . by minimizing the

11    undesirable effect of surprise at the trial; and by otherwise

12    contributing to the accurate determination of the issue of guilt or

13    innocence.”) (quoting Fed. R. Crim. P. 16, Advisory Comm. Note).

14          In addition, defendant has had access to all of the information

15    he claims he needs to review since March 2020 at the very latest,

16    including considerable potentially privileged documents to which the

17    government’s Prosecution Team does not have access.           Although

18    defendant claims he does not have access to the information and “the

19    government has prevented [him] from gaining access from the IRS,”

20    these are excuses that are not grounded in reality.           Defendant was

21    provided an ample opportunity to review the EA LLP computer server

22    last year, and he did so.       (CR 195.)    And the government’s Privilege

23    Review Team largely completed its review and production of the search

24    warrant materials, including potentially privileged materials, to

25    defendant in March 2020.7

26
           7 Contrary to defendant’s claim, the government has not
27
      prevented defendant from gaining access to information at the IRS.
28    As the Court well knows, defendant stipulated to turning ownership of

                                              13
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 19 of 23 Page ID #:3969



 1          Moreover, if defendant did consult with an attorney, defendant

 2    would be able to obtain any necessary information directly from his

 3    attorney.    The fact that defendant has not produced any such

 4    materials yet despite having an affirmative obligation to do is

 5    telling.

 6          As defendant provided no reciprocal discovery on the defense,

 7    barring a proffer from defendant establishing the elements of a

 8    advice-of-counsel defense, this Court should preclude defendant from

 9    confusing the jury by making any arguments or questioning any

10    witnesses concerning any alleged legal advice he received.            Bisno,

11    299 F.2d at 720.     Indeed, whether defendant had bankruptcy counsel or

12    ethics counsel is irrelevant to whether defendant embezzled money

13    from clients or knowingly made false statements during the EA LLP

14    bankruptcy.      Thus, the Court should prohibit defendant from arguing

15    that an attorney’s mere involvement in defendant’s activities negates

16    his fraudulent intent in connection with the charged offenses.

17                2.     Alternatively, the Court Should Require Defendant to
                         Provide Notice and Produce All Discovery Regarding Any
18                       Advice-of-Counsel Defense

19          Alternatively, if this Court is not inclined to preclude

20    evidence regarding an advice-of-counsel that the defense failed to

21    produce by its reciprocal discovery deadline, the government requests

22    that the Court order defendant to provide pretrial notice of any such

23    defense, as well as pretrial disclosure of any evidence defendant

24    intends to rely upon in support of such a defense by October 30,

25

26    EA LLP over to a receiver, and EA LLP is now in bankruptcy; therefore
      this Court has ruled that defendant does not have a basis to access
27    information outside the scope of the search warrants that do not
      belong to him. (CR 63, 199.) Moreover, if any such information
28    exists on the digital devices, defendant would have received the
      information from the Privilege Review Team or Prosecution Team.
                                        14
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 20 of 23 Page ID #:3970



 1    2020.    See Crowder, 325 F. Supp. 3d at 138-39; but see United States

 2    v. Wilkerson, 388 F. Supp. 3d 969 (E.D. Tenn. 2019) (disagreeing with

 3    Crowder).

 4            In Crowder, defendants were charged with a scheme to defraud the

 5    District of Columbia Public Schools.         325 F. Supp. 3d at 131.

 6    Anticipating a potential advice-of-counsel defense, the government

 7    requested that the court order defendants to provide notice of such a

 8    defense and discovery relating to such a defense to avoid unnecessary

 9    delay at trial.     Id. at 137.    In granting the government’s request,

10    the court explained that “[a]lthough the Federal Rules of Criminal

11    Procedure do not specifically require defendants to provide pretrial

12    notice of an advice-of-counsel defense, courts have broad discretion

13    to impose disclosure and notice requirements outside the rules.”             Id.

14    at 138 (citations omitted).       Further, the court found that pretrial

15    disclosure was warranted because “[d]efendants’ decision on whether

16    to assert the advice-of-counsel defense may impact the scope of

17    discovery otherwise permitted or ordered, and thus risks unnecessary

18    interruption and delay if asserted at trial.”          Id. (citation

19    omitted).    Indeed, “because an advice-of-counsel defense is complex

20    it may raise issues requiring additional briefing before trial.”             Id.

21    (citation omitted).

22            Similarly here, if the Court does not require pretrial

23    disclosure of defendant’s intent to raise an advice-of-counsel

24    defense, any such defense will likely cause interruption and delay.

25    Because defendant has retained numerous counsel over the years for

26    numerous matters, any advice-of-counsel defense may result in

27    defendant producing voluminous discovery to the government.            Early

28    notice and disclosure would allow the government to investigate any

                                              15
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 21 of 23 Page ID #:3971



 1    claim and prepare to meet it at trial, as opposed to the government

 2    likely needing to request a recess from the Court during trial to

 3    review and investigate the discovery.         Moreover, there would likely

 4    be additional litigation regarding the assertion of any advice-of-

 5    counsel defense or the admissibility of evidence, therefore, early

 6    notice and production of discovery will enable the Court and parties

 7    to litigate the matter without causing a delay in the trial.

 8          Given the elements defendant would need to establish to assert

 9    the advice-of-counsel defense, this Court should order defendant to

10    produce appropriate discovery to the government concerning any

11    advice-of-counsel defense, including: (1) correspondence, memoranda,

12    notes, calendar entries, billing records, and other documents

13    reflecting meetings with any attorney on whose advice they plan to

14    rely and the purpose of such meetings; (2) any documents concerning

15    defendants’ knowledge of the attorney’s qualifications and

16    reputation; (3) all of the attorney’s files and notes concerning

17    defendant’s disclosure of facts related to the advice; (4) and all

18    files and notes concerning the nature of the advice given by the

19    attorney; and (5) any attorney files and notes concerning whether

20    defendants complied with the attorney’s advice.

21          Defendant also cannot avoid this discovery obligation by

22    claiming that the information being sought is privileged.            It is well

23    established that the assertion of an advice-of-counsel defense waives

24    the attorney‐client privilege as to the advice in question.            By
25    raising an advice-of-counsel defense, defendant places the relevant

26    communications at issue, thereby waiving any privilege.            See United

27    States v. Ortland, 109 F.3d 539, 550 (9th Cir. 1997) (“Certainly when

28    the client . . . asserts at trial as a defense to the charges that he

                                              16
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 22 of 23 Page ID #:3972



 1    relied on the advice of counsel in doing what he did, our cases are

 2    clear that a waiver has occurred and the government may freely

 3    explore the details of the discussions.”); see also United States v.

 4    Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991) (attorney‐client
 5    privilege waived by advice-of-counsel defense because defendant’s

 6    “conversations with counsel regarding the legality of his schemes

 7    would have been directly relevant in determining the extent of his

 8    knowledge and, as a result, his intent”).

 9          If defendant is permitted to defer production of discovery

10    concerning an advice-of-counsel defense until the conclusion of the

11    government’s case, he will create a situation in which a continuance

12    will be necessary to allow the government a fair opportunity to

13    address his advice-of-counsel defense.         See Fed. R. Crim. P. 16(d)(2)

14    (recognizing appropriateness of continuance to allow a party to

15    inspect discovery disclosed untimely in violation of Rule 16).             This

16    case definitely calls for the Court to exercise its discretion and

17    require defendant to provide notice of any anticipated advice-of-

18    counsel defense and order defendant to produce all discovery relating

19    to that defense theory.      The Court should order such disclosures by

20    October 30, 2020, or a date in advance of the trial this Court deems

21    appropriate.    Any continuance during trial would disrupt the orderly

22    proceedings of the trial, adversely affect this Court’s ability to

23    manage its docket and calendar efficiently, and inconvenience the

24    jurors and witnesses as well as the parties.          These concerns are

25

26

27

28

                                              17
     Case 8:19-cr-00061-JVS Document 283 Filed 09/14/20 Page 23 of 23 Page ID #:3973



 1    magnified in light of postponement of trials for the last six months

 2    due to COVID-19.8

 3          For these reasons, among others, the government does not want to

 4    seek a continuance during trial, but asks for the Court to preclude

 5    defendant from introducing any evidence relevant to the defense that

 6    defendant withholds despite a Court order requiring disclosure.             If

 7    defendant fails to produce any discovery by the Court-imposed

 8    deadline, this Court should exclude any relevant evidence not

 9    produced by defendant.      Scholl, 166 F.3d at 972; Duran, 41 F.3d at

10    545-46; Aceves-Rosales, 832 F.2d at 1156-57; Young, 248 F.3d at 269-

11    70.

12    IV.   CONCLUSION
13          For the foregoing reasons, the government respectfully requests

14    that this Court grant the government’s motion in limine to exclude

15    defense exhibits that have not been produced pursuant to defendant’s

16    reciprocal discovery obligations, including any documents related to

17    an advice-of-counsel defense.       Alternatively, the government requests

18    that the Court order defendant to disclose any intent to rely upon an

19    advice-of-counsel defense and produce all relevant discovery by

20    October 30, 2020.     The Court should then exclude any evidence

21    defendant fails to provide related to such defense by this Court-

22    ordered deadline.

23

24

25

26          8The government is mindful that this Court, in its discretion,
      did not require pretrial disclosure of the advice-of-counsel defense
27    or related discovery in United States v. Michaels et al., SA CR 16-
      76-JVS; however, this did result in a postponement in the middle of
28    that trial. The government believes any avoidable delay during
      defendant’s trial is preferable.
                                        18
